Citation Nr: 1034185	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-18 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for headaches, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for tinnitus, to include as 
a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for kidney stones, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

4.  Entitlement to service connection for a prostate disorder, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

5.  Entitlement to service connection for sinusitis, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for tinea versicolor, 
claimed as a skin rash, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for right ear hearing loss, 
to include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

8.  Entitlement to service connection for left ear hearing loss, 
to include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

9.  Entitlement to a compensable initial evaluation for the 
service-connected scar, residual of appendectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1979 to April 1980 
and from October 2004 to October 2005.  He also served in the 
National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

Following the RO's most recent adjudication in a June 2006 
Supplemental Statement of the Case (SSOC), the Veteran submitted 
additional evidence in support of his claims.  Previously, in 
July 2006, he submitted a waiver of regional office jurisdiction 
for all subsequently submitted evidence.  Accordingly, the Board 
has accepted the additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

The issues of service connection for (1) headaches; (2) kidney 
stones; (3) tinea versicolor, claimed as a skin rash; (4) right 
ear hearing loss; and (5) left ear hearing loss, are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had noise exposure during service, and the weight 
of the competent evidence is in relative equipoise on the 
question of whether his current tinnitus is related to the in-
service acoustic trauma. 

2.  The Veteran is not diagnosed with a prostate or sinus 
disorder, nor does he have a qualifying chronic prostate or sinus 
disability that cannot be attributed to any known clinical 
diagnosis.

3.  The post-operative appendectomy scar is shown to be 
productive of a disability picture that more nearly approximates 
a superficial scar painful on objective examination.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, 
tinnitus is due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The Veteran does not have a current prostate disorder due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.317 (2009).

3.  The Veteran does not have a current sinus disorder due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.317 (2009).

4.  The criteria for assignment of a 10 percent evaluation for a 
post-operative appendectomy scar are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.118, 
including Diagnostic Code 7804 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  VCAA and its 
implementing regulations provide that, upon the submission of a 
substantially complete application for benefits, VA has an 
enhanced duty to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present case, considering the duties imposed by VCAA and 
its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claims decided below has been accomplished.  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, the Board finds that no further notification or 
assistance is required as to the claim of service connection for 
tinnitus.   

Similarly, with regard to the claim for a higher initial 
evaluation for the service-connected post-operative scar, this 
appeal arises from disagreement with the initial evaluation 
assigned following the grant of service connection.  Once service 
connection is granted, a claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Regarding the claims of service connection for a prostate 
disorder and a sinus disorder, the VCAA duty to notify was 
satisfied by a letter sent to the Veteran in November 2005, which 
fully addressed what evidence was required to substantiate the 
claims and the respective duties of VA and a claimant in 
obtaining evidence.  Also, the RO sent the Veteran a letter in 
March 2006 advising him of the five Dingess elements, to 
specifically include that a disability rating and an effective 
date for the award of benefits are assigned in cases where 
service connection is warranted.  See Dingess/Hartman, 19 Vet. 
App. at 484.

Although documents fully meeting the VCAA's notice requirements 
were not provided to the Veteran before the February 2006 rating 
decision on appeal, the claims were fully developed and then 
readjudicated in a June 2006 Supplemental Statement of the Case 
(SSOC), which was issued after all required notice was provided.  
Accordingly, the Board finds that any arguable lack of full 
preadjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  See Shinseki v. Sanders, ---U.S. ----, 
129 S.Ct. 1696, 173 L.Ed.2d 532 (2009).  

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the Veteran in connection with the claims decided below.  First, 
the Veteran's service treatment record (STR) is on file, and the 
claims file contains all available records from the VA and non-VA 
sources the Veteran identified as having relevant records.  The 
Veteran has not identified (nor has his service representative), 
and the file does not otherwise indicate, that there are any 
additional pertinent records that should be obtained before the 
appeal is adjudicated by the Board.  

Second, the Veteran was afforded appropriate VA examinations in 
November 2005.  The Board finds that the VA examinations are 
adequate because, as shown below, they were based upon 
consideration of the Veteran's pertinent medical history, his lay 
assertions and current complaints, and because they describe the 
service-connected scar and claimed sinus and prostate disorders 
in detail sufficient to allow the Board to make a fully informed 
determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   
Although the VA examiners did not provide any opinion as to 
whether his claimed sinus and prostate disorders are 
etiologically related to his active service, there is no 
indication of a diagnosed sinus or prostate disorder.  
Accordingly, such an opinion is not necessary.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4)(i); See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  The Board accordingly finds no reason to remand 
for further examination.    

Finally, the Veteran has been advised of his entitlement to a 
hearing before the RO and/or before the Board in conjunction with 
the issues decided below, but he has not requested such a 
hearing.  

In light of this evidentiary development, the Board finds that 
all necessary facts have been properly developed in regard to the 
Veteran's claims, and no further assistance is required in order 
to comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claims.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

For these reasons, the Board may proceed with adjudicating the 
issues based on the current record.
II.  Analysis

A.  Entitlement to Service Connection

The Veteran is seeking service connection for tinnitus, a 
prostate disorder, and a sinus disorder.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing 
of chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

A Veteran is presumed to have been sound upon entry into active 
service, except as to defects, infirmities, or disorders noted at 
the time of the acceptance, examination, or enrollment, or where 
clear and unmistakable evidence demonstrates that the condition 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The 
Veteran is not required to show that the disease or injury 
increased in severity during service before VA's duty under the 
second prong of this rebuttal standard attaches.  See VAOPGCPREC 
3-2003.  

In Wagner v. Principi, the Federal Circuit Court held that, when 
no preexisting condition is noted upon entry into service, a 
Veteran is presumed to have been sound upon entry, and the burden 
then shifts to VA to rebut the presumption of soundness.  370 
F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, according to the 
Federal Circuit Court in Wagner, to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, there must be clear and 
unmistakable evidence that (1) a Veteran' s disability existed 
prior to service, and (2) that the preexisting disability was not 
aggravated during service.  See id.; see also VAOPGCPREC 3-2003.  
The second prong may be rebutted with clear and unmistakable 
evidence establishing that either (1) the disability underwent no 
increase in severity during service, or (2) any increase in 
severity was due to the natural progression of the condition.  
See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing 
Wagner, 370 F.3d at 1096).  By "clear and unmistakable 
evidence" is meant that which cannot be misunderstood or 
misinterpreted; it is that which is undebatable.  Vanerson v. 
West, 12 Vet. App. 254 (1999).  

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection may 
also be established under 38 C.F.R. § 3.317.  Under that section, 
service connection may be warranted for a Persian Gulf Veteran 
who exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, naval or 
air service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more not 
later than not later than December 31, 2011.  See 38 C.F.R. 
§ 3.317(a)(1).  For purposes of 38 C.F.R. § 3.317, there are 
three types of qualifying chronic disabilities: (1) an 
undiagnosed illness; (2) a medically unexplained chronic multi 
symptom illness; and (3) a diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C.A 1117(d) 
warrants a presumption of service-connection. 
 
An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis.  In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, 
unlike those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus between 
the claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. at 8-9.  Further, lay persons are competent to report 
objective signs of illness.  Id. To determine whether the 
undiagnosed illness is manifested to a degree of 10 percent or 
more the condition must be rated by analogy to a disease or 
injury in which the functions affected, anatomical location or 
symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see 
also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi symptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome, as well as any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multi symptom 
illness.  A "medically unexplained chronic multi symptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology that is characterized by overlapping 
symptoms and signs and has features such as fatigue, pain, 
disability out of proportion to physical findings, and 
inconsistent demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  38 
C.F.R. § 3.317(a)(2)(ii).  There are currently no diagnosed 
illnesses that have been determined by the Secretary to warrant a 
presumption of service connection under 38 C.F.R. § 
3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to, the following: 
(1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders. 38 C.F.R. § 3.317(b).

For purposes of § 3.317, disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4).

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).

Tinnitus

By extending the benefit of the doubt to the Veteran, the Board 
finds that service connection is warranted for tinnitus.  

The service treatment record (STR) shows no indication of 
tinnitus during the Veteran's first period of active service from 
December 1979 to April 1980, or prior to his second period of 
active service from October 2004 to October 2005.  In September 
2004, which was immediately prior to the Veteran's entrance into 
his second period of active duty, he underwent a pre-deployment 
physical examination.  He denied any ear trouble, and the 
physical examination showed no indication of tinnitus.  
Accordingly, he is presumed to have been sound upon service 
entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The Veteran claims that his tinnitus had its onset during his 
Persian Gulf War service.  His DD 214 shows that he served in an 
imminent danger area in Kuwait from November 2004 to October 
2005.  His military occupational specialty (MOS) is listed as 
radio operator/maintenance.  The Board accordingly finds that the 
circumstances of the Veteran's service are consistent with a 
conclusion that he as likely as not had significant noise 
exposure during his second period of active service.  

The STR further shows that the Veteran completed post-deployment 
medical history questionnaires in October 2005 and December 2005.  
On both questionnaires, he denied having ringing in his ears 
during deployment or presently.  

In November 2005, however, which was within one month of his 
October 2005 service separation, he underwent a VA examination.  
The VA examiner did not have the claims file available to review, 
but the Veteran himself informed the VA examiner that he had 
tinnitus beginning 2 to 3 years prior.  The VA examiner then 
opined that "[i]t is hard to determine the etiology of the 
[Veteran's] tinnitus," but it "would just be a 50/50 
probability" that it is due to service.  

In light of this evidentiary record, the Board finds that the 
weight of the evidence is at least in a state of relative 
equipoise in showing that the Veteran has tinnitus that is at 
least as likely as not due to his second period of active 
service.  He had noise exposure during service, and the November 
2005 VA examiner found that the Veteran's tinnitus is at least 50 
percent likely to be due to service.  Accordingly, by extending 
the benefit of the doubt to the Veteran, service connection is 
warranted for tinnitus.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.      

Prostate

The Veteran is contending that he has a prostate disorder due to 
his service.  

The record does not show, and the Veteran does not contend, that 
he developed a prostate disorder during his first period of 
active service or during a subsequent period of National Guard 
service.  

The STR regarding the second period of active duty includes the 
September 2004 pre-deployment physical examination, which was 
"normal."  The Veteran also denied a history of frequent or 
painful urination at that time.  According to a post-deployment 
physical examination from October 2005, which was shortly before 
his active service separation, a physical examination revealed 
prostate enlarged, no nodules.  

Approximately one month following his October 2005 service 
separation, the Veteran underwent a VA examination in November 
2005.  The Veteran reported to the VA examiner that he was told 
at service separation that he had a somewhat enlarged prostate.  
He further informed the VA examiner that he was currently on no 
medication and only complained of dribbling "a bit."  The VA 
examiner's physical examination showed prostate of normal size 
and nontender.  Also, urinalysis was normal and negative for 
blood, and prostate-specific antigen (PSA) was also normal.  
Based on the VA examination results, the VA examiner's assessment 
was that there was no objective evidence upon which to base a 
diagnosis of a prostate problem.  

The Veteran also underwent a non-VA computed tomography (CT) scan 
in January 2006, which showed "unremarkable" prostate.  

The Board points out that service connection is only warranted if 
the evidence establishes a "current disability" diagnosed at 
the time a claim is filed or at any time during the pendency of 
the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007).  Here, enlarged prostate was noted at the Veteran's 
service separation, but the post-service evidence shows no 
indication of a prostate disorder.  The Veteran himself has not 
indicated that he is currently diagnosed with a prostate 
disorder.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 
1376-77.  

Service connection is also not warranted for a qualifying chronic 
disability under 38 C.F.R. § 3.317.  Although service connection 
may be available for an "undiagnosed illness," the evidence 
must still contain a "diagnosed illness."  38 C.F.R. § 3.317.  
Here, the Veteran is not diagnosed with a chronic prostate 
illness, and the evidence does not show any post-service signs or 
symptoms of such.  Accordingly, he does not have an undiagnosed 
illness warranting a presumption of service connection under 38 
C.F.R. § 3.317.

Without evidence of a current prostate disorder, service 
connection must be denied.  See McClain, 21 Vet. App. at 321; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching 
this conclusion the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Sinusitis

The Veteran is also contending that he has sinusitis aggravated 
by the wind, sand, and dust in the Persian Gulf.  

The Board finds that the weight of the evidence is against his 
claim.  

The Veteran's STR shows no indication of sinus complaints, 
treatment, or diagnosis at any time during the Veteran's initial 
period of active service or during subsequent National Guard 
service prior to his active service entrance in October 2004.  
During his September 2004 pre-deployment examination, the Veteran 
denied having a history of sinusitis and physical examination of 
the nose and sinus was "normal."  

During his deployment, the STR contains a March 2005 treatment 
record showing that the Veteran complained of sinus problems with 
headache, runny nose, and drainage for 2 weeks.  Physical 
examination showed septal defect. The assessment was allergic 
rhinitis, and he was given medication and a sick slip "for sinus 
trouble," 2 weeks.  Subsequently, in May 2005, the Veteran 
requested refill for medication, due to symptoms of sinus 
pressure under his eyes and cheeks, plus blood on tissue from 
nose.  During an August 2005 physical examination, the sinuses 
showed no frontal or maxillary pain to percussion.  On October 
2005 and December 2005 post-deployment health questionnaires, the 
Veteran endorsed having a runny nose during service and cough 
during deployment.  During the October 2005 service separation 
examination, clinical evaluation revealed "normal" sinuses and 
nose.  

Although the Veteran had treatment for sinus symptoms during 
service, diagnosed as allergic rhinitis, the Board points out 
that acute allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  Accordingly, the 
determination as to service incurrence or aggravation must be on 
the whole evidentiary showing.  38 C.F.R. § 3.380.  

In this regard, the record shows that the Veteran underwent a VA 
examination in December 2005, which was shortly after his October 
2005 service separation.  The Veteran informed the VA examiner of 
his symptoms and treatment during service.  He also told the 
examiner that he had had a sinus infection again one month prior 
to the VA examination.  The Veteran felt that he did not have any 
allergies, and he currently had no symptoms except congestion and 
drainage.  The VA examiner then performed a thorough clinical 
examination, which revealed deviated septum.  The VA examiner 
also noted that a recent CT scan showed normal nose and sinus 
area.  Based on the examination results, the VA examiner 
diagnosed no current evidence of acute or chronic nose or sinus 
disease.  

Subsequently, in January 2006, the Veteran underwent an intake 
history and physical at VA.  A physical examination showed 
sinuses nontender.  

The Veteran himself has not reported a post-service diagnosis of 
a chronic sinus disorder.  On his October 2005 informal claim and 
his October 2005 formal claim, he listed "sinus problems."  On 
his February 2006 notice of disagreement and April 2006 
substantive appeal, he listed "chronic sinusitis," but he again 
wrote in the substantive appeal that he had "sinus problems."  
Although he is competent to describe his symptoms, the diagnosis 
of a chronic, versus acute, sinus disorder is a medical issue not 
capable of lay observation.  Nor is this otherwise the type of 
medical question for which lay evidence is competent evidence.  
The Veteran has not otherwise identified a medical opinion 
diagnosing a chronic sinus disorder, and the record contains no 
contemporaneous descriptions supporting a later medical 
professional's diagnosis or etiology opinion.  Accordingly, the 
Veteran's own conclusory lay statements are not probative 
evidence establishing diagnosis of a chronic sinus disorder.  See 
Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

In conclusion, the Board finds after careful review of the entire 
record that the evidence does not support the Veteran's claim of 
service connection for a sinus disorder.  The evidence shows that 
the Veteran had symptoms during service, which subsided after his 
deployment.  He is not currently diagnosed with a chronic sinus 
disorder.  Accordingly, service connection on a direct basis is 
not warranted.  38 C.F.R. § 3.303; 3.380; Brammer, 3 Vet. App. at 
225; McClain, 21 Vet. App. at 321.  Additionally, to the extent 
that any of the Veteran's symptoms have been attributed to a 
known clinical diagnosis (allergic rhinitis), service connection 
based on an undiagnosed illness is not available.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1).

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Entitlement to a Higher Evaluation

The Veteran is contending that an initial compensable evaluation 
is warranted for residuals of a scar following an appendectomy 
during service.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. 
West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of 
Appeals for Veterans Claims (Court) distinguished appeals 
involving a Veteran's disagreement with the initial rating 
assigned at the time a disability is service-connected.  
Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of service 
connection, and consideration of the appropriateness of "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See id. 
at 126-27.  Moreover, the Board notes, the Court recently held 
that in claims for increased rating VA must consider that a 
claimant may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of present claim for a higher initial 
evaluation, the Board has considered all evidence of severity 
since the effective date for the award of service connection for 
the post-operative scar.  The Board's adjudication of this claim 
accordingly satisfies the requirements of Hart.  

Ratings of scars are assigned under 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 to 7805.  Pertinent in this case, Diagnostic Code 7804 
assigns a 10 percent rating for superficial scars painful on 
objective examination.

(The Board notes that as of October 23, 2008, revised provisions 
for evaluating scars were enacted.  This new regulation, however, 
indicates that the revised provisions are applicable only to 
claims received on or after October 23, 2008.  Accordingly, these 
revisions do not apply to the present case.  73 Fed. Reg. 54708 
(Sept. 23. 2008).  Rather, the Veteran's claim will be considered 
solely under the criteria effective as of the date of the 2006 
claim.)

Here, in reviewing the medical and lay evidence, the Board finds 
that the service-connected disability picture more nearly 
resembles the criteria for the assignment of a 10 percent 
evaluation for a painful, superficial scar as a residual of the 
in-service appendectomy.  

First, the Veteran underwent a VA examination in November 2005, 
which was shortly after his October 2005 service separation.  He 
informed that VA examiner that he had a history of tender scar 
since the 2005 appendectomy.  On physical examination, the VA 
examiner found a slightly red and inflamed, fairly superficial, 
slightly raised, tender appendectomy scar.  

Second, the Veteran has written in support of his claim that the 
scar continues to be painful.  For instance, he wrote in his 
February 2006 notice of disagreement (NOD) that he occasionally 
has stabbing pain and discomfort.  His assertions are credible 
and competent evidence.  See Wood, 1 Vet. App. at 193; Layno, 6 
Vet. App. at 470.

In light of this evidence, a 10 percent evaluation is warranted 
under Diagnostic Code 7804.  A rating higher than 10 percent is 
not assignable, because the evidence does not show that the 
service-connected scar is deep or cause limitation of motion in 
area(s) exceeding 12 square inches (77 sq. cm.), under Diagnostic 
Code 7801.  Otherwise, a 10 percent rating is the highest 
available rating for the Veteran's scar.  See 38 C.F.R. § 4.104.  
Therefore, a 10 percent rating, but not higher, is warranted.  

"Staged ratings" are not warranted because the schedular 
criteria for a 10 percent rating were met throughout the entire 
appellate review period.  See Hart, 21 Vet. App. at 505; 
Fenderson, 12 Vet. App. at 126-27.

The Board's findings above are based on schedular evaluation.  To 
afford justice in exceptional situations, an extraschedular 
rating may also be provided.  38 C.F.R. § 3.321(b).  Here, 
however, referral for extraschedular consideration is not 
warranted.  First, the applicable rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  In 
fact, the pertinent diagnostic codes for evaluating scars 
specifically contemplate function limitations.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (assigning ratings based on the 
limitation of function of the affected part).   Furthermore, the 
evidence does not show that the service-connected scar has caused 
marked interference with employment in excess of that 
contemplated by the rating schedule, frequent periods of 
hospitalization, or other evidence that would render impractical 
the application of the regular schedular standards.  Therefore, 
the Board is not required to remand the Veteran's claim for 
consideration of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

Service connection for tinnitus is granted.  

Service connection for a prostate disorder is denied.

Service connection for a sinus disorder is denied.

An initial 10 percent evaluation, but not higher, for a post-
operative, appendectomy scar is granted, subject to the 
regulations governing the payment of VA monetary benefits.


REMAND

Upon review, the Board finds that the claims of service 
connection for (1) headaches; (2) kidney stones; (3) tinea 
versicolor, claimed as a skin rash; (4) right ear hearing loss; 
and (5) left ear hearing loss, must be remanded for further 
evidentiary development.  

With regard to the claimed headaches, kidney stones, and tinea 
versicolor, the disorders are noted at the Veteran's September 
2004 pre-deployment (entrance) examination.  The Board finds, 
however, that the record is presently not adequate to make a 
determination as to whether the disorders were aggravated by the 
Veteran's active service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Most importantly, the record does not contain any 
medical treatment records from April 1980 through October 2004, 
which concerns the period between his two periods of active 
service.  This evidence is pertinent to show the severity of the 
disorders prior to the Veteran's October 2004 active service 
entrance.  

Likewise, the Veteran underwent VA examinations in November 2005, 
but the VA examiners did not provide any opinions regarding the 
relationship between the Veteran's pre-service, service, and 
post-service symptoms.  Accordingly, remand is necessary.  

Also regarding these claims, the Board points out that these 
issues have been framed as entitlement to service connection as 
due to undiagnosed illness.  The presumptive service connection 
provisions of 38 C.F.R. §  3.317, however, do not apply to 
disorders that preexisted a Veteran's active service.  See 60 
Fed. Reg. 6660 (Feb. 3, 1995).  Nonetheless, service connection 
may still be warranted if it is shown that the circumstances of 
the Veteran's Persian Gulf War service aggravated a preexisting 
disorder.  See 38 C.F.R. § 3.310.  

With regard to the claimed right ear and left ear hearing loss, 
the Veteran's September 2004 service entrance examination does 
not show hearing acuity in either ear meeting the requirements to 
be considered a hearing loss disability for VA purposes under 
38 C.F.R. § 3.385.  Nor do the treatment records prior to the 
Veteran's October 2004 service entrance provide clear and 
unmistakable evidence that he had a hearing loss disability for 
VA purposes existed prior to his service entrance.  Accordingly, 
he is presumed to have been sound upon his entrance into active 
duty in October 2004.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In November 2005, the Veteran underwent a VA audiological 
examination to determine whether he now has a hearing loss 
disability that was caused by his service.  The VA examiner 
opined that it is "hard to determine, at this point," whether 
the Veteran has hearing loss due to his service or another 
occupation.  In support of this determination, the VA examiner 
cited the lack of documentation available for review.  Because 
the VA examiner cited records that exist, but were not made 
available for her review, her opinion does not provide an 
adequate basis upon which to decide the issue.  See Jones v. 
Shinseki, 23 Vet. App. 382 (2010).  Accordingly, the issues must 
be remanded to afford the Veteran a new VA audiological 
examination.  

For these reasons, the issues are REMANDED for the following 
action:

1. The RO should send the Veteran a letter 
requesting that he provide the names, 
addresses, and approximate dates of treatment 
for all health care providers who may have 
additional records pertinent to the remanded 
claims, to particular include treatment for 
headaches, kidney stones, or a skin disorder 
prior to his most recent period of active 
service (from October 2004 to October 2005).    

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
pertinent records identified by the Veteran 
not already associated with the claims file.  
The RO should also obtain all of the 
Veteran's outstanding VA treatment records.  

All records obtained must be associated with 
the claims file.  Further, all attempts to 
procure any identified records must be 
documented in the claims file and, if any 
records cannot be obtained, a notation to 
that effect should be inserted in the file.  
The Veteran is to be notified of any 
unsuccessful efforts in order to allow him 
the opportunity to obtain and submit those 
records for VA review.

3.  After completing the above requested 
development, the RO should undertake any 
further development warranted by the record.  
Then, the RO should schedule the Veteran for 
appropriate VA examination(s) to address the 
claimed headaches, kidney stones, and skin 
disorder.  The entire claims file, including 
a copy of this remand, must be made available 
to the examiner(s) for review.

Accordingly, the examiner(s) are requested to 
review the pertinent evidence, including the 
Veteran's lay assertions, and also undertake 
any studies deemed necessary.    Then, based 
on the record review and examination results, 
the examiner(s) is asked to address the 
following:  

(a) Does the Veteran have a current disorder 
manifested by headaches that underwent a 
permanent increase in severity during such 
period of active duty?  The examiner is asked 
to specify whether any sustained symptoms 
were temporary or intermittent resulting from 
service or whether there was a permanent 
worsening of the underlying pathology due to 
service, resulting in the current headache 
disorder.  Also, in making this 
determination, the examiner is asked to 
assume that the Veteran had a headache 
disorder that existed prior to his entrance 
into active service in October 2004. 

(b) What is the likelihood that the Veteran's 
kidney stones, which were revealed during an 
August 2005 in-service CT scan, had their 
onset prior to his October 2004 entrance into 
active service.  If the examiner determines 
that the kidney stones existed prior to 
service, the examiner is asked to opine as to 
whether the preexisting kidney stones 
underwent a permanent increase in severity 
during the Veteran's active duty?  The 
examiner is asked specify whether any 
sustained symptoms were temporary or 
intermittent resulting from service or 
whether there was a permanent worsening of 
the underlying pathology due to service, 
resulting in the current disorder.  

(c) Does the Veteran have a skin disorder, 
currently manifested by tinea versicolor, 
that underwent a permanent increase in 
severity during such period of active duty?  
The examiner is asked to specify whether any 
sustained symptoms were temporary or 
intermittent resulting from service or 
whether there was a permanent worsening of 
the underlying pathology due to service, 
resulting in the current skin disorder.  
Also, in making this determination, the 
examiner is asked to assume that the Veteran 
had a skin disorder that existed prior to his 
entrance into active service in October 2004.

The examiner(s) should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  It is imperative that the 
examiner(s) offer a detailed analysis for all 
conclusions and opinions reached supported by 
specific references to the Veteran's claims 
file, including the in-service and post-
service medical records, and the Veteran's 
lay assertions.  

4.  The RO should also schedule the Veteran 
for an appropriate audiological examination.  
The entire claims file, including a copy of 
this remand, must be made available to the 
examiner for review.  Accordingly, the 
examiner should review the pertinent 
evidence, including the Veteran's lay 
assertions, and also undertake audiometry and 
speech discrimination testing for each ear.  

Accordingly, the examiner should report in 
detail all audiometry test results and should 
specifically indicate whether the Veteran 
currently has hearing loss, in each ear, to 
an extent recognized as a disability for VA 
purposes (i.e., an auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz of 26 decibels or greater; or speech 
recognition scores using the Maryland CNC 
Test of less than 94 percent).   Then, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the Veteran has a hearing loss 
disability in either the right or left ear 
that had its clinical onset during any period 
of his active service or is otherwise 
etiologically related to his active service, 
to include as the result of noise exposure or 
other acoustic trauma.  In making this 
determination, the examiner is asked to 
assume that the Veteran had acoustic trauma 
during service.  The examiner is also asked 
to assume that the Veteran did not have a 
hearing loss disability that existed prior to 
his most recent period of active service 
(from October 2004 to October 2005).  

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  It is imperative that the examiner 
offer a detailed analysis for all conclusions 
and opinions reached supported by specific 
references to the Veteran's claims file, 
including the in-service and post-service 
medical records, and the Veteran's lay 
assertions.  

5.  After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claims of 
service connection in light of all pertinent 
evidence and legal authority and addressing 
all relevant theories of entitlement.  If any 
benefit sought on appeal remains denied, the 
RO should furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for all 
determinations, and affords the appropriate 
time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


